Citation Nr: 0512794	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an acoustic neuroma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1996 to July 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2002 and later 
by the Department of Veterans Affairs (VA) Salt Lake City, 
Utah, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case.  The Board requested a 
medical opinion from the Veterans Health Administration (VHA) 
in December 2004.  Such an opinion was received in January 
2005.  The veteran was provided with a copy of the opinion.  
The veteran subsequently submitted additional evidence and 
argument in support of his claim.  Although some of the 
evidence duplicates evidence already of record, a portion of 
the evidence has not previously been considered by the RO.  
The veteran checked a box on a reply form specifically 
indicating that he did not waive consideration of the 
additional evidence by the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the most 
recent SSOC, and determine whether the 
appellant's claim may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




